— In a proceeding pursuant to CELR article 78, inter alia, to review a determination of the New York State Board of Examiners of Sex Offenders that the petitioner is required to register as a sex offender pursuant to Correction Law article 6-C, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Baisley, Jr., J.), entered November 24, 2008, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
*1079We agree with the Supreme Court that the petitioner’s claims are without merit. Requiring the petitioner to register under the Sex Offender Registration Act (Correction Law art 6-C) does not violate the ex post facto clause of the federal constitution (US Const, art I, § 10 [1]), the due process clauses of the state or federal constitutions (NY Const, art I, § 6; US Const Amend XTV), or the petitioner’s right to equal protection of the law (see People v Knox, 12 NY3d 60, 67 [2009], cert denied 558 US —, 130 S Ct 552 [2009]; People v Buss, 11 NY3d 553 [2008]; Matter of North v Board of Examiners of Sex Offenders of State of N.Y., 8 NY3d 745, 752 [2007]). Fisher, J.P., Dillon, Dickerson and Belen, JJ., concur.